Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the RCE by Applicant filed on 4/12/2022 and amendments authorized by Applicant on 6/8/2022. Claims 1, 3-8, 10-15 and 17-21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 8/6/2021 and 3/29/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jaynce Mitchell on 6/8/2022.
The application has been amended as follows: 
1. (Currently amended) A method, comprising:
receiving, at a wrapper, a communication and a context associated with the communication from a client, the communication being for a data source, the wrapper including a dispatcher and a service, the dispatcher receiving the communication and being data agnostic, the context including a first context corresponding to the client and a second context corresponding to a previous client, the client receiving a corresponding communication and the second context associated with the corresponding communication from the previous client, the client providing the first context to the context such that the wrapper receives the first context and the second context from the client as part of the context;
providing the context from the dispatcher to the service; and
comparing, by the service, the context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client, the comparing including comparing the first context from the client and the second context from the previous client to the plurality of contexts previously received from the client, the comparing including comparing a behavioral sequence of the first context and the second context within context to the plurality of contexts previously received;
permitting the client access to the data source in response to the service determining that the context is consistent with the behavioral baseline.

2. (canceled)

3. (Currently amended) The method of claim 1, wherein the communication is intercepted at the client using a collector, the context of the client determined by the collector; and the context attached to the communication by the collector. 

4. (Currently amended) The method of claim 1, further comprising:
updating the behavioral baseline based on the context.

8. (Currently amended) A system, comprising:
a processor configured to:
receive, at a wrapper, a communication and a context associated with the
communication from a client, the communication being for a data source, the wrapper
including a dispatcher and a service, the dispatcher receiving the communication and 
being data agnostic, the context including a first context corresponding to the client and a second context corresponding to a previous client, the client receiving a corresponding communication and the second context associated with the corresponding communication from the previous client, the client providing the first context to the context such that the wrapper receives the first context and the second context from the client as part of the context; provide the context from the dispatcher to the service; and compare, by the service, the context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client, the comparing including comparing the first context from the client and the second context from the previous client to the plurality of contexts previously received from the client, the comparing including comparing a behavioral sequence of the first context and the second context within context to the plurality of contexts previously received; 
permit the client access to the data source in response to the service determining that the context is consistent with the behavioral baseline;
and a memory coupled to the processor and configured to provide the processor with instructions.

9. (Canceled)

10. (Currently amended) The system of claim 8, wherein the communication is intercepted at the client using a collector, the context of the client determined by the collector; and the context attached to the communication by the collector.

11. (Currently amended) The system of claim 8, wherein the processor is further configured to: update the behavioral baseline based on the context.

15. (Currently amended) A computer program product, the computer program product being embodied in a nontransitory computer readable storage medium and comprising computer instructions for:
receiving, at a wrapper, a communication and a context associated with the communication from a client, the communication being for a data source, the wrapper including a dispatcher and a service, the dispatcher receiving the communication and being data agnostic, the context including a first context corresponding to the client and a second context corresponding to a previous client, the client receiving a corresponding communication and the 
second context associated with the corresponding communication from the previous client, the client providing the first context to the context such that the wrapper receives the first context and the second context from the client as part of the context;
providing the context from the dispatcher to the service; and
comparing, by the service, the context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client, the comparing including comparing the first context from the client and the second context from the previous client to the plurality of contexts previously received from the client, the comparing including comparing a behavioral sequence of the first context and the second context within context to the plurality of contexts previously received;
permitting the client access to the data source in response to the service determining that the context is consistent with the behavioral baseline.

16. (Canceled)

17. (Currently amended) The computer program product of claim 15, wherein the communication is intercepted at the client using a collector, the context of the client determined by the collector; and the context attached to the communication by the collector.


18. (Currently amended) The computer program product of claim 15, wherein the computer instructions further include computer instructions for: updating the behavioral baseline based on the context.


Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 4/12/2022 and amendments authorized by Applicant’s representative on 6/8/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
A final search was conducted by Examiner on 6/8/2022, and the closest prior art of Srivastava et al. (US 2016/0261621) in view of Cammarota et al. (US 2017/0208079) fails to disclose, teach or even suggest “the context including a first context corresponding to the client and a second context corresponding to a previous client, the client receiving a corresponding communication and the second context associated with the corresponding communication from the previous client, the client providing the first context to the context such that the wrapper receives the first context and the second context from the client as part of the context; providing the context from the dispatcher to the service; and comparing, by the service, the context to a behavioral baseline for the client, the behavioral baseline incorporating a plurality of contexts previously received from the client, the comparing including comparing the first context from the client and the second context from the previous client to the plurality of contexts previously received from the client, the comparing including comparing a behavioral sequence of the first context and the second context within context to the plurality of contexts previously received.”
Applicant’s invention recites limitations where access to a resource is granted based on not only a client user’s behavior but also previous client behavior.  Conventional means would have a security policy to monitor access request to resources and based on a stored database of previous behaviors, would determine to grant access or not.  In the instant application, a behavior of a current client and of a previous client, will be sent to the system to determine access to a resource.  It is unconventional means for an access request to have behaviors of other previous clients, and is thus not taught by prior art.  Further this limitation, adds the additional benefit of having a more accurate way of determining if a client’s behavior is consistent with previous behaviors of other clients.  As a result the claims are in condition for Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439